INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 October 14, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention:Division of Investment Management Re: Investment Managers Series Trust (the “Trust”) File No. 333-122901 on behalf of the Miller Tabak Merger Arbitrage and Event Driven Fund The Trust is filing Post-Effective Amendment No. 182 to its Registration Statement under Rule 485(a)(2) to create a new series, Miller Tabak Merger Arbitrage and Event Driven Fund. Please direct your comments to Rita Dam at (626) 914-1041.Thank you. Sincerely, /s/Rita Dam Rita Dam Treasurer
